DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed August 4, 2021.  Claims 1, 3-8, 11 and 12 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rongtian Zhang on August 20, 2021.
The application has been amended as follows: The application has been amended as follows: 
Please amend claim 11 in line 2, “a low voltage NMOS device” needs to be “the low voltage NMOS device” for antecedent purposes.
Please amend claim 12 in line 4, “a capacitor” needs to be “the capacitor” for antecedent purposes. 

Allowable Subject Matter
Claims 1, 3-8, 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a photocurrent detection circuit as claimed, comprising: more specifically in combination with a first N-type metal-oxide-semiconductor (first NMOS) device electrically connected to a first P-type MOS (first PMOS) device to form a logic circuit, wherein the logic circuit is a complementary metal oxide semiconductor (CMOS) inverter, and wherein the first NMOS device and the first PMOS device are asymmetrically sized and configured such that a change in a logic state output of the logic circuit indicates a photocurrent induced by radiation; a low voltage NMOS device coupled to an output of the CMOS inverter, wherein the first PMOS device is a high voltage device and the first NMOS device is a high voltage device; and a capacitor coupled to the output of the logic circuit and a gate of the low voltage NMOS device.
Claims 3-8, 11 and 12 are allowed because of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed August 4, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim and its corresponding dependence has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JENNIFER D BENNETT/Examiner, Art Unit 2878